DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/245,858 and 15/669,449, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The previously filed applications do not discuss or provide support for a feedback interface or any machine learning, therefore claims 1-20 of the instant application have a revised priority date of 5/8/2018.
Specification
The use of the term Bluetooth®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 12-15, 19, and 24 of U.S. Patent No. 11,141,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘599 patent anticipate the instant claims. They recite the same limitations as the instant claims and comprise additional features that only further limit the claims.
Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,141,599 in view of Sharda et al. (U.S. Patent Application Publication No. 2008/0255428) hereinafter referred to as Sharda. 
Claims 1 and 13 of the ‘599 patent anticipate all of the limitations of claims 7 and 17 of the instant application except for the population of an electronic blue code blue sheet.
Attention is brought to the Sharda reference, which teaches displaying an electronic code blue sheet (code blue sheet is interpreted as an electronic document comprising code blue scenario information configured to display recorded code blue events (¶¶[0031-0032] displaying information, ¶[0038] code blue information) chronologically with time stamps (¶[0039] automated event log), provide views of vital signs (¶[0038] data from physiological sensors), and facilitate playback of verbal communications for the code blue scenario (¶[0030] microphone for environment audio data, ¶[0039], ¶[0050] voice).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capture of code blue events taught by the ‘599 patent claims, to include display of an electronic record of these events, as taught by Sharda, because Sharda teaches that an accurate electronic record allows for studies on improving quality of hospital care (Sharda ¶[0039]) and helps in the case of a legal challenge regarding provided care (Sharda ¶[0039).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 and 15, the claims contain the trademark/trade name Bluetooth®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe ad-hoc wireless communication and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGusty et al. (U.S. PGPUB 2011/0237924,) hereinafter referred to as McGusty; in view of Kitchens et al. (U.S. PGPUB 2013/0046543,) hereinafter referred to as Kitchens.
Regarding claim 1, McGusty teaches an apparatus configured to provide feedback to caregivers for a code blue scenario, the apparatus comprising: 
an enclosure adhered to a chest of a subject (Fig. 10 and 11, element 110, described in ¶[0074] and ¶[100]); 
a sensor bank at least partially disposed within the enclosure  (¶[0105] amplifiers for each EKG channel and a CPU for capturing the data are provided within the enclosure), the sensor bank being configured to provide signals conveying information associated with the code blue scenario (¶[0025], Examiner is interpreting “information associated with a code blue scenario” as physiological or vital sign information that is used for the determination of a code blue scenario as noted in Applicant’s disclosure ¶[0004] and ¶[0005]), the information including vital signs of the subject (¶[0025]), information associated with chest movements of the subject (¶[0093]); and
one or more processors operatively coupled with the sensor bank (¶[0021]).
McGusty is silent on specifically acquiring audio information from an environment surrounding the subject and a feedback interface coupled with the enclosure, the feedback interface configured to provide real-time feedback to the caregivers for the code blue scenario, the real-time feedback comprising a recommendation to begin resuscitation, and/or adjustments that should be made to ongoing resuscitation; and the one or more processors configured by computer program instructions to generate the real-time feedback based on the information in the signals from the sensor bank.
Attention is brought to the Kitchens reference, which teaches an apparatus for using voice recognition software to collect audio information from the environment, namely voice commands and verbal communications, during a patient resuscitation event, thereby acquiring audio information from an environment surrounding a subject during resuscitation (¶¶[0053-0055]). 
Kitchens further teaches a feedback interface coupled with the enclosure, the feedback interface configured to provide real-time feedback to the caregivers during the code blue scenario (¶[0045]), the real-time feedback comprising a recommendation to begin resuscitation, and/or adjustments that should be made to ongoing resuscitation; and the one or more processors configured by computer program instructions to generate the real-time feedback based on the information in the signals from the sensor bank (¶[0062] coordinate treatment of alarm conditions, ¶[0012] code blue procedure, specifically, ¶[0055] lists exemplary “adjustments”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the means for inputting information and providing audible feedback into the apparatus of McGusty with a voice recognition module and subsequent reporting processing to receive and report voice commands and verbal communications in the environment as disclosed in Kitchens, in addition to providing audible feedback, because Kitchens teaches that by using interactive voice response technology to acquire ambient environmental data, user input can be verified by and responded to immediately with voice feedback to enhance patient safety (Kitchens, ¶[0007]).
Regarding claim 2, McGusty as modified teaches the apparatus of claim 1.
Kitchens further teaches wherein the feedback interface comprises one or more of a display screen, or a speaker (¶[0042]), and wherein the feedback interface is configured to provide the real-time feedback to the caregivers via one or more of the display screen, or the speaker (¶[0045]).
Regarding claim 3, McGusty as modified teaches the apparatus of claim 2. 
Kitchens further teaches wherein the feedback interface comprises the speaker, and wherein the feedback interface is configured to provide the real-time feedback to the caregivers using voice feedback provided through the speaker ¶[0042], ¶[0045]).
Regarding claim 4, McGusty as modified teaches the apparatus of claim 2.
Kitchens further teaches wherein the feedback interface comprises the display screen, and wherein the feedback interface is configured to visually provide the real-time feedback to the caregivers with the display screen (¶[0042], ¶[0045]).
Regarding claim 5, McGusty as modified teaches the apparatus of claim 1.
McGusty further teaches wherein the feedback interface comprises Bluetooth components (¶[0105]).
Kitchens further teaches communicating the real-time feedback to the caregivers via one or more computing platforms remote from the enclosure (¶[0042], ¶[0045]).
Regarding claim 10, McGusty as modified teaches the apparatus of claim 1.
 McGusty further teaches wherein the sensor bank includes: 
a heart rate sensor configured to provide a signal conveying information associated with a heart rate of the subject during resuscitation (¶[0025]); 
a cardiac rhythm sensor configured to provide a signal conveying information associated with a cardiac rhythm of the subject during resuscitation (¶[0025]); 
a respiration sensor configured to provide a signal conveying information associated with a respiration of the subject during resuscitation (¶[0093]); 
a chest movement sensor configured to provide a signal conveying information associated with chest movements caused by artificial respiration provided to the subject during resuscitation (¶[0093]); 
a temperature sensor configured to provide a signal conveying information associated with a temperature of the subject during resuscitation (¶[0088]); 
a chest compression sensor configured to provide a signal conveying information associated with chest compressions performed on the subject during resuscitation (¶[0093]).
Kitchens teaches a verbal communication sensor configured to provide a signal conveying information associated with verbal communication in an environment of the subject during resuscitation (¶[0034]).
Regarding claims 11-15 and 20, the claim(s) is/are directed to substantially the same subject matter as claim(s) 1-5 and 10, and are rejected under substantially the same sections of McGusty and Kitchens.
Claim(s) 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGusty and Kitchens as applied to claim 1 above, and further in view of Sullivan et al. (U.S. PGPUB 2016/0135706,) hereinafter referred to as Sullivan.
Regarding claims 6 and 16, McGusty as modified teaches the apparatus of claim 1.
McGusty and Kitchens do not teach wherein the one or more processors are configured such that generating the real-time feedback based on the information in the signals from the sensor bank comprises a machine-learning analysis of the information in the signals from the sensor bank by a trained machine-learning model, the machine-learning model trained using prior physiological data from prior signals and corresponding prior real-time feedback, the machine-learning analysis comprising determining which future actions taken by caregivers during resuscitation would improve a likelihood of recovery from the code blue scenario by the subject, and generating the real-time feedback based on the predictions.
Attention is brought to the Sullivan reference, which teaches one or more processors configured such that generating the real-time feedback based on the information in the signals from the sensor bank (¶[0236-0238]], ¶¶[0317-0323], ¶[0372]) comprises a machine-learning analysis (¶¶[0313-0314]) of the information in the signals from the sensor bank by a trained machine-learning model, the machine-learning model trained using prior physiological data from prior signals and corresponding prior real-time feedback (¶¶[0324-0325]), the machine-learning analysis comprising determining which future actions taken by caregivers during resuscitation would improve a likelihood of recovery from the code blue scenario by the subject, and generating the real-time feedback based on the predictions (¶[0286], ¶[0278], e.g.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the audible procedure instructions of Kitchens (as combined with McGusty) to include machine learning enabled predictive outcome feedback, as taught by Sullivan, because Sullivan teaches that it enables proactive decision-making for patients and improvement of the rate of sudden death (Sullivan ¶[0005]).
Regarding claims 8 and 18, McGusty as modified teaches the apparatus of claim 1.
McGusty and Kitchens do not teach wherein the one or more processors are configured such that the real-time feedback comprises adjustments that should be made to ongoing resuscitation, the adjustments comprising recommended changes to one or more of a compression rate, a compression depth, a pause between compressions, or a compression interval of cardiopulmonary resuscitation (CPR) chest compressions performed on the subject during the code blue scenario.
Attention is brought to the Sullivan reference, which teaches one or more processors configured such that generating the real-time feedback comprises adjustments that should be made to ongoing resuscitation, the adjustments comprising recommended changes to one or more of a compression rate, a compression depth, a pause between compressions, or a compression interval of cardiopulmonary resuscitation (CPR) chest compressions performed on the subject during the code blue scenario (¶[0280]) for example.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the audible procedure instructions of Kitchens (as combined with McGusty) to include machine learning enabled predictive outcome feedback including modifications to chest compressions, as taught by Sullivan, because Sullivan teaches that it enables proactive decision-making for patients and improvement of the rate of sudden death (Sullivan ¶[0005]).
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGusty and Kitchens as applied to claim 1 above, and further in view of Sharda et al. (U.S. Patent Application Publication No. 2008/0255428) hereinafter referred to as Sharda.
Regarding claims 7 and 17, McGusty as modified teaches the apparatus of claim 1.
McGusty and Kitchens do not teach wherein the one or more processors are further configured to populate an electronic code blue sheet based on the signals from the sensor bank, the electronic code blue sheet comprising a user interface configured to automatically display recorded code blue events chronologically with time stamps, provide zoomable views of vital signs, and/or facilitate playback of verbal communication for the code blue scenario
Attention is brought to the Sharda reference, which teaches displaying an electronic code blue sheet (code blue sheet is interpreted as an electronic document comprising code blue scenario information configured to display recorded code blue events (¶¶[0031-0032] displaying information, ¶[0038] code blue information) chronologically with time stamps (¶[0039] automated event log), provide views of vital signs (¶[0038] data from physiological sensors), and facilitate playback of verbal communications for the code blue scenario (¶[0030] microphone for environment audio data, ¶[0039], ¶[0050] voice).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capture of code blue events taught by McGusty as modified, to include display of an electronic record of these events, as taught by Sharda, because Sharda teaches that an accurate electronic record allows for studies on improving quality of hospital care (Sharda ¶[0039]) and helps in the case of a legal challenge regarding provided care (Sharda ¶[0039).
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGusty and Kitchens as applied to claim 1 above, and further in view of Wyllie et al. (Wyllie, J., Bruinenberg, J., Roehr, C., Rüdiger, M., Trevisanuto, D. and Urlesberger, B., 2015. European Resuscitation Council Guidelines for Resuscitation 2015. Resuscitation, 95(1-80)) hereinafter referred to as Wyllie.
Regarding claims 9 and 19, McGusty as modified teaches the apparatus of claim 6.
Kitchens further teaches that the one or more processors are continually timing for the purpose of determining time elapsed since a medical event for the purposes of recommending a desired treatment protocol (e.g. ¶[0011], ¶[0012], ¶[0055]).
McGusty and Kitchens do not teach wherein the one or more processors are configured such that generating the real-time feedback based on the information in the signals from the sensor bank comprises determining time elapsed since collapse of the subject, the time elapsed since collapse determined to be at least one minute responsive to the information in the signals from the sensor bank indicating ventricular fibrillation and no respiratory movement.
Attention is brought to the Wyllie reference, which teaches determining time elapsed since collapse of the subject, the time elapsed since collapse determined to be at least one minute responsive to the information in the signals from the sensor bank indicating ventricular fibrillation and no respiratory movement (Fig. 1.25 flowchart showing at least 1 minute CPR before seeing ventricular fibrillation and lack of breathing p. 43).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the real-time feedback of Kitchens to incorporate the officially recommended resuscitation guidelines, taught by Wyllie, because “they represent a widely accepted view of how resuscitation should be undertaken both safely and effectively,” (Wyllie, p. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792      

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792